Fourth Court of Appeals
                                            San Antonio, Texas
                                                    April 22, 2022

                                                No. 04-21-00534-CV

                                   IN THE INTEREST OF J.R.M., a Child

                        From the 285th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2021-PA-00113
                           Honorable Charles E. Montemayor, Judge Presiding


                                                   ORDER
Sitting:            Rebeca C. Martinez, Chief Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice1
                    Lori I. Valenzuela, Justice


       The en banc court has considered Appellant’s motion for en banc reconsideration. The
motion is denied. See TEX. R. APP. P. 49.7.

           It is so ORDERED on this 22nd day of April, 2022.

                                                                                      PER CURIAM




          ATTESTED TO: ______________________________
                       MICHAEL A. CRUZ, Clerk of Court




1
    Dissents to the denial of the motion for en banc reconsideration without requesting a response.